                                    FOR TH E UM TED STATES DISTRICT COURT
                                        W ESTERN D ISTR ICT O F V IR G INIA
                                               R O A N O K E D IW SIO N

UNITED STATES OF AM ERICA
                                                               cassxo.
                                                                     ,zjjsyw //
                                                               DA TE :
                                                                                    * /C
                                   T    E OF     ARIN G :
*****WW********W**W******* ***************** * '*w                  W*WW*W***W*WW*******************W****W**
                                                        PA R TV S:
1.'            R o er'
                     tS.Ballo                     .,.
                                                                6.
2.                                       J       X'
                                                  z            7.
3.                           /            /                    *.
                                                               8
4.                                                             9.
5.             -                             :          -      10.                                   .
WWWWW*W****WW******W*******W*W***WWW****W*** ****W*è**è**WW*è****** **** W*W kkkkkkkkkkkkkkkk
R ecorded by: K .B row n                                                 Tim e in C ourt:

 INDEX                 SPKR. INDEX      SPK R.      INDEX    SPKR.       INDEX    SPKR.     INDEX    SPK R.
   NO.                         NO.                    N O.                 NO .               NO .

/-
 '<.
   3                             /;/         /
          .
           .
               o                 /:1%        /
                                          X
                        /                 /
                        J        27/W     Z
      .
     -
          :&             /
      'J
      .                 X,                >

 1;/0                            /J/3
                                                        '
                   .




                        /
                        3



          Case 4:18-cr-00011-MFU-RSB Document 255 Filed 11/16/18 Page 1 of 1 Pageid#: 800
